
	
		II
		111th CONGRESS
		2d Session
		S. 3710
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve broadband coverage and service throughout the
		  United States, especially in rural and tribal areas, and spectrum coverage for
		  public safety broadband communication services, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Broadband Program Reauthorization
			 Act of 2010.
		2.USDA broadband
			 loans, loan guarantees, and grants established under Public Law
			 111–5Title VI of the Rural
			 Electrification Act of 1936 (7 U.S.C. 950bb et seq.) is amended by adding at
			 the end the following:
			
				603.USDA broadband
				loans, loan guarantees, and grants established under Public Law 111–5
					(a)Loans, loan
				guarantees, and grants
						(1)In
				generalThe amounts
				authorized to be appropriated under subsection (f) shall be used to cover the
				cost of broadband loans and loan guarantees, as authorized by section 601 of
				this Act and for grants (including for technical assistance).
						(2)DefinitionFor purposes of this subsection, the cost
				of direct and guaranteed loans shall be as defined in section 502 of the
				Congressional Budget Act of 1974.
						(b)Use of
				funds
						(1)In
				generalNotwithstanding
				section 601 of this Act, the amounts authorized under this section shall be
				made available for grants, loans, and loan guarantees for broadband
				infrastructure in any area of the United States.
						(2)LimitationOf the amounts made available under this
				section, at least 75 percent of the area to be served by a project receiving
				funds from such grants, loans, or loan guarantees shall be in a rural area
				without sufficient access to high speed broadband service to facilitate rural
				economic development, as determined by the Secretary of Agriculture.
						(3)PriorityIn awarding grants, loans, or loan
				guarantees under this section, the Secretary of Agriculture shall give
				priority—
							(A)to project applications for broadband
				systems that will deliver end users a choice of more than 1 service
				provider;
							(B)to projects that provide service to the
				highest proportion of rural residents that do not have access to broadband
				service;
							(C)for project applications from borrowers or
				former borrowers under title II of the Rural Electrification Act of 1936 and
				for project applications that include such borrowers or former
				borrowers;
							(D)to project applications that demonstrate
				that, if the application is approved, all project elements will be fully
				funded;
							(E)to project applications for activities that
				can be completed if the requested funds are provided, and to activities that
				can commence promptly following approval; and
							(F)to project
				applications that will expand broadband opportunities in rural and tribal
				areas.
							(c)Coordination
						(1)Broadband
				Technologies Opportunity ProgramNo area of a project funded with
				amounts made available under this section may receive funding to provide
				broadband service under the Broadband Technology Opportunities Program
				established under Public Law 111–5.
						(2)FCC national
				broadband planIn carrying out this section, the Secretary of
				Agriculture shall coordinate and harmonize, to the extent possible, its
				activities with the national broadband plan developed by the Federal
				Communications Commission pursuant to Public Law 111–5.
						(d)ReportThe Secretary of Agriculture shall submit a
				report on planned spending and actual obligations describing the use of the
				funds made available under this section not later than 90 days after the date
				of enactment of this Act, and quarterly thereafter, until all funds are
				obligated, to the Committees on Appropriations of the House of Representatives
				and the Senate.
					(e)Clearinghouse
				websiteThe Secretary of Agriculture shall create and maintain a
				fully searchable database, accessible on the Internet at no cost to the public
				that shall serve as the clearinghouse for all information relating to loans,
				loan guarantees, and grants made in accordance with this section,
				including—
						(1)when any grant
				application was received and if such application was accepted, when any amounts
				were awarded to such applicant; and
						(2)information
				related to options, opportunities, resources, successful public-private
				partnerships, funding sources, and tutorials related to the expansion of
				broadband infrastructure and service into rural and tribal areas.
						(f)Authorization
				of appropriations
						(1)In
				generalThere are authorized to be appropriated to the Secretary
				of Agriculture to carry out this section—
							(A)$2,000,000,000
				for fiscal year 2011; and
							(B)such sums as
				necessary for each fiscal year thereafter.
							(2)AvailabilityAny
				amounts appropriated to carry out this section shall remain available until
				expended.
						(g)Definitions
						(1)In
				generalAs used in this
				section:
							(A)Rural
				area
								(i)In
				generalThe term rural area means any area, as set
				forth in the most recent decennial census by the Census Bureau, which is not
				located within—
									(I)a city, town, or
				incorporated area that has a population of greater than 20,000 inhabitants;
				or
									(II)an urbanized
				area contiguous and adjacent to a city or town that has a population of greater
				than 50,000 inhabitants.
									(ii)Rule of
				constructionFor purposes of clause (i)(II), the term
				urbanized area means a densely populated territory, as defined in
				the most recent decennial census by the Census Bureau.
								(B)BroadbandThe
				term broadband means 2-way data transmission with advertised
				speeds of at least 768 kilobytes per second downstream and at least 200
				kilobytes per second upstream to end users, or providing sufficient capacity in
				a middle mile project to support the provision of broadband service to end
				users.
							(2)Unserved area;
				Underserved areaFor purposes of the grant program under this
				section, the Secretary of Agriculture shall define—
							(A)the term
				unserved area to mean any area where at least 90 percent of
				households in that area lack access to terrestrial broadband service;
				and
							(B)the term
				underserved area to mean any census tract, as determined by the
				most recent decennial census by the Census Bureau, where—
								(i)no more than 50
				percent of households in a proposed funded service area have access to
				facilities-based, terrestrial broadband service at greater than 768 kilobytes
				per seconds;
								(ii)no broadband
				provider advertises broadband transmission speeds of at least 3 megabits per
				second downstream; or
								(iii)the rate of
				broadband subscribership for the proposed funded service area is 40 percent of
				households or
				less.
								.
		3.Broadband
			 Technology Opportunities Program established under Public Law
			 111–5Section 6001 of Public
			 Law 111–5 is amended—
			(1)in subsection
			 (d)(2), by striking the end of fiscal year 2010 and inserting
			 the date that is 2 years after the date of enactment of the Broadband
			 Program Reauthorization Act of 2010;
			(2)in subsection
			 (f), by striking 80 percent each place that term appears and
			 inserting 75 percent;
			(3)in subsection
			 (h)—
				(A)in the matter
			 preceding paragraph (1), by inserting determining eligibility
			 and before awarding grants;
				(B)in paragraph
			 (2)(D), by striking ; and and inserting a semicolon;
				(C)by adding at the
			 end the following:
					
						(4)give priority to
				applications that will expand broadband opportunities in rural and tribal
				areas; and
						(5)allow entities
				that have received waiver authority from the Federal Communications Commission
				to use the 763–768/793–798 MHz (700 MHz) public safety broadband spectrum to
				apply for funding.
						;
				
				(4)in subsection
			 (i)—
				(A)in paragraph (4),
			 by striking ; and and inserting a semicolon; and
				(B)in paragraph (5),
			 by striking the period at the end and inserting , including information
			 related to options, opportunities, resources, successful public-private
			 partnerships, funding sources, and tutorials related to the expansion of
			 broadband infrastructure and service into rural and tribal areas; and;
			 and
				(5)by adding at the
			 end the following:
				
					(n)Coordination with FCC national broadband
				planIn carrying out this section, the Assistant Secretary shall
				coordinate and harmonize, to the extent possible, its activities with the
				national broadband plan developed by the Federal Communications Commission
				pursuant to title II of division A of this Act.
					(o)Authorization of appropriations
						(1)In
				generalThere are authorized
				to be appropriated to the Assistant Secretary to carry out this section—
							(A)$2,000,000,000 for fiscal year 2011;
				and
							(B)such sums as may be necessary for each
				fiscal year thereafter.
							(2)Administrative
				expensesOf the amounts
				appropriated under paragraph (1), not more than 6 percent shall be available
				for each fiscal year to pay the administrative expenses to carry out this
				section.
						(p)Definitions
						(1)In
				generalAs used in this
				section:
							(A)Rural
				area
								(i)In
				generalThe term rural area means any area, as set
				forth in the most recent decennial census by the Census Bureau, which is not
				located within—
									(I)a city, town, or
				incorporated area that has a population of greater than 20,000 inhabitants;
				or
									(II)an urbanized
				area contiguous and adjacent to a city or town that has a population of greater
				than 50,000 inhabitants.
									(ii)Rule of
				constructionFor purposes of clause (i)(II), the term
				urbanized area means a densely populated territory, as defined in
				the most recent decennial census by the Census Bureau.
								(B)BroadbandThe
				term broadband means 2-way data transmission with advertised
				speeds of at least 768 kilobytes per second downstream and at least 200
				kilobytes per second upstream to end users, or providing sufficient capacity in
				a middle mile project to support the provision of broadband service to end
				users.
							(2)Unserved area;
				Underserved areaFor purposes of the grant program under this
				section, the Assistant Secretary shall define—
							(A)the term
				unserved area to mean any area where at least 90 percent of
				households in that area lack access to terrestrial broadband service;
				and
							(B)the term
				underserved area to mean any census tract, as determined by the
				most recent decennial census by the Census Bureau, where—
								(i)no more than 50
				percent of households in a proposed funded service area have access to
				facilities-based, terrestrial broadband service at greater than 768 kilobytes
				per seconds;
								(ii)no broadband
				provider advertises broadband transmission speeds of at least 3 megabits per
				second downstream; or
								(iii)the rate of
				broadband subscribership for the proposed funded service area is 40 percent of
				households or
				less.
								.
			4.Offsets
			(a)Repeal of
			 expensing and 60-Month amortization of intangible drilling costsSubsection (c) of section 263 of the
			 Internal Revenue Code of 1986 is amended by striking the period at the end of
			 the third sentence and inserting , or to any costs paid or incurred
			 after December 31, 2010..
			(b)Repeal of
			 percentage depletion for oil and gas wells
				(1)In
			 generalSection 613 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(f)Termination of
				percentage depletion for oil and gas propertiesIn the case of
				oil and gas properties, this section shall not apply to any taxable year
				beginning after December 31,
				2010.
						.
				(2)Limitations on
			 percentage depletion in case of oil and gas wellsSection 613A of
			 such Code is amended by adding at the end the following new subsection:
					
						(f)TerminationThis
				section shall not apply to any taxable year beginning after December 31,
				2010.
						.
				(c)Denial of
			 deduction for income attributable to domestic production of oil, natural gas,
			 or primary products thereof
				(1)In
			 generalSubparagraph (B) of
			 section
			 199(c)(4) of the Internal Revenue Code of 1986 is amended by
			 striking or at the end of clause (ii), by striking the period at
			 the end of clause (iii) and inserting , or, and by inserting
			 after clause (iii) the following new clause:
					
						(iv)the production, refining, processing,
				transportation, or distribution of oil, natural gas, or any primary product
				thereof.
						.
				(2)Primary
			 productSection 199(c)(4)(B) of such Code is amended by adding at
			 the end the following flush sentence:
					
						For
				purposes of clause (iv), the term primary product has the same
				meaning as when used in section 927(a)(2)(C), as in effect before its
				repeal..
				(3)Conforming
			 amendments
					(A)Section 199(c)(4)
			 of such Code is amended—
						(i)in subparagraph (A)(i)(III) by striking
			 electricity, natural gas, and inserting
			 electricity, and
						(ii)in subparagraph (B)(ii) by striking
			 electricity, natural gas, and inserting
			 electricity.
						(B)Section 199(d) of
			 such Code is amended by striking paragraph (9) and by redesignating paragraph
			 (10) as paragraph (9).
					(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2010.
				
